TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00457-CR







Joe Pena, Sr., Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT


NO. 19,269, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING






PER CURIAM

In October 1996, appellant Joe Pena, Sr., was placed on deferred adjudication
community supervision after pleading guilty to aggravated sexual assault of a child.  On July 16,
1998, the district court revoked supervision, adjudicated appellant guilty, and assessed punishment
at imprisonment for thirty years.  Sentence was imposed the same day.

On July 26, 1999, over one year after sentence was imposed, appellant filed his pro
se notice of appeal.  The notice is obviously untimely.  See Tex. R. App. P. 26.2.  Appellant
states in his notice of appeal that his attorney failed to act on his request to appeal following the
adjudication of guilt.  This is a matter that appellant must raise by means of a post-conviction
application for writ of habeas corpus.  See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp.
1999).  This Court lacks jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).

The appeal is dismissed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   August 26, 1999

Do Not Publish